 40DECISIONSOF NATIONALLABOR RELATIONS BOARDInternational Association of Heat and Frost Insulatorsand Asbestos Workers,Local No. 12,AFL-CIO IandWestinghouse Electric Corporation (PowerGenerationServiceDepartment)?Case29-CC-244September 3, 1971DECISION AND ORDERBY MEMBERSFANNING,JENKINS, ANDKENNEDYOn April 12, 1971, Trial Examiner Bernard J. Seffissued hisDecisionin the above-entitled proceeding,finding that Respondent had engaged in certainunfair labor practicesas allegedin the complaint, andrecommendingthatit ceaseand desist therefrom andtakecertain affirmativeaction, as set forth in theattachedTrialExaminer'sDecision.Thereafter,Respondent and the General Counsel filed exceptionsto the TrialExaminer'sDecision and supportingbriefs, and Westinghouse filed an "adoption" of theGeneral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers inconnectionwith this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminermade at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entirerecord in thecase,and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified herein.The Trial Examiner held, and we agree, that Local12 violatedSection 8(b)(4)(i) and (ii)(B) of the Act byinducing and causinga work stoppage at Consolidat-ed Edison's3 Astoria, New York, powerhouse jobsite,with an object of forcing Johns-Manville SalesCorporation 4 and Con Ed to cease using in the NewYorkareapreinsulated gas turbines which weremanufactured by Westinghouse at its Lester, Pennsyl-vania,plant.5 In reaching this conclusion, the TrialExaminerreliedon (1) the "right to control" test and(2) theabsenceof a work preservation objective onthe part of Local 12.As to (1), the Trial Examiner correctly found thatLocal 12's stoppagewas anunlawful secondaryboycott because it was directedagainstJ-M 6 and ConEd, twoneutralemployers who were incapable ofmeeting Local 12's demands which arose out of itsprimary dispute with Westinghouse.7As to (2), the Trial Examiner correctly found thatLocal 12 could not properly claim the preinsulatedwork on the gas turbines as it has traditionally tindhistorically been performed by the employees at*theWestinghouse plant. Local 12 contends, however, thatitsinsulation work on steam turbines in the New Yorkarea and that they were seeking to preserve theirtraditional 'insulationwork when the gas turbineswere introduced into the area. Even assuming thatLocal 12 was seeking to continue performing itshistoric insulation work at the Con Ed jobsite, therecord shows that Local 12 went far beyond thelegitimate objective of regaining traditional unit workat the said jobsite.8 Thus, Jacob Novak, Local 12'sbusiness manager, testified that he expressed to IrvineRetterer, aWestinghouse official, his concern thatLocal 12 was losing much of its "traditional work" intheNew York area, and therefore insisted on acommitment that Westinghouse would not bring-anypreinsulated gas turbines into that area in the future.Accordingly,we conclude that Local 12's workpreservation defense fails because its conduct demon-strates that an unlawful objective of the stoppage wasto boycott, in the New York area gas turbines: notpreinsulated by its members, rather than solely toprotect the,work at the jobsite 9ORDERPursuant'to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner, and orders thatRespondent, International Association of Heat andFrost Insulators and Asbestos Workers,Local No. 12,AFL-CIO,itsofficers,agents,and representatives,shall take the action set forth in the Trial Examiner'srecommended Order.iHerein called Local 12.2Herein called Westinghouse.3Herein called Con Ed.4Herein called J-M5The recordshows that the gas turbines shipped toCon Ed fromDecember 1969 to February1970 were the first of thistype to beintroduced into the NewYork area.Prior thereto,Con Ed used steamturbines.6Local 12 members were employed by J-M which was under a servicesubcontract with Westinghouse to perform at the Con Ed jobsite insulationand other tasks not completed at the Westinghouse plant.7SeeMechanicalContractors Association of Detroit, Inc.,177 NLRB No.14.R SeeNationalWoodworkManufacturers Associationv,N.LR.B.,386U.S 612,wherein the Supreme Court found that the work preservationdefense is valid only if the union's secondaryboycott is "related solely tothe job-site"employees.9In view of the foregoing,we do not deem it necessary to consider theGeneral Counsel's contention as to an additional basis for finding theviolation,namely, Local12's purported offer to permit premsulated gasturbines in the New York area on the condition that they bear the Local 12decal.193 NLRB No. 4 INTL. ASSN. OF HEAT & FROST INSULATORS, LOCAL 1241TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBERNARD J. SEFF,TrialExaminer:Upon a charge ofunfair labor practices filed on June 3, 1970,1 by Westing-house Electric Corporation (Power Generation ServiceDepartment), hereinafter referred to asWestinghouse,against InternationalAssociation ofHeat and FrostInsulatorsand Asbestos Workers, Local No. 12, AFL-CIO,hereincalled Local 12 or Respondent, the General Counselof the National Labor Relations Board issued a complaintand notice of hearing on June 29, alleging that Respondentviolated Section 8(b)(4)(i) and (ii)(B) of the National LaborRelationsAct, as amended, herein called the Act. By itsanswer theRespondent denies the commission of anyunfair labor practices. This matter was heard by Bernard J.Seff in Brooklyn, New York, on November 30, December 1,and 2, 1970.2 All parties appeared at the hearing, wererepresented by counsel, and afforded full opportunity to beheard, to produce, examine and cross-examine witnesses,and to introduce evidence material to the issues. Oralargument at the close of the hearing was waived. Briefswere received from the General Counsel and Respondentwhich have been duly considered.Upon the entire record in the case and from myobservation of thewitnesses, I make the following:Ed purchased and caused to be delivered to its Astoriapowerhouse electrical powergeneratingequipment andother goods and materials valuedin excessof $50,000, ofwhich goods and materials valuedin excessof $50,000 weretransported and delivered to the Astoria plant in interstatecommerce directly from States of the United States otherthan New York.Johns-Manville Sales Corporation, hereinafter called J-M, is a New York corporation which maintains its principaloffice and place of business at 560 South 3rd Avenue, in thecity of Mount Vernon, New York, where it is engaged in thesale and distribution of asbestos insulation, building, andconstructionmaterialsand related products. During thepast year J-M purchased and caused to be transported anddelivered to its customers located in the State of New York,theabove-describedmaterialsand other goods andmaterials valuedin excessof $50,000 of which goods andmaterials valuedin excessof $50,000 were transported anddelivered to places of business of its customersin interstatecommerce directly from States of the United States otherthan the State of New York.Con Ed, Westinghouse, and J-M are employers andpersons engaged in commerce and in an industry affectingcommerce within the meaning of Section 2(6) and (7) and8(b)(4) of the Act.II.THE LABOR ORGANIZATIONFINDINGS OF FACTI.THE EMPLOYERSWestinghouse, a Pennsylvania corporation, maintains itsprincipal office and place of business at 3 Gateway Center,Pittsburgh, Pennsylvania. Westinghouse also maintains andoperates other offices, plants, and places of businessthroughout the United States, including a plant at Lester,Pennsylvania, herein called the Lester plant, where it isengaged in the manufacture, maintenance, servicing, sale,and distribution of gas turbine generators and relatedproducts. During the past year, which is a representativeperiod,Westinghouse manufactured, sold, and, distributedfrom its Lester plant products valued in excess of $50,000 ofwhich products valued in excess of $50,000 were shippedfrom said plant in interstate commerce directly to Statesother than Pennsylvania.Consolidated Edison, hereinafter called Con Ed, a NewYork corporation, maintains an office and place of businessat 4 Irving Place in the city and State of New York, andvarious other places of business in the State of New York,including its Astoria, New York, plant, where it is engagedin the production, sale, and distribution of electricity.During the past year, Con Ed derived gross revenues inexcess of $1 million. During the same period of time ConIAll dates refer to 1970 unless otherwise indicated2The transcript is hereby corrected in accordance with the unopposedmotion of the General Counsel dated January 20, 1971.3The pertinent part of this Section is as follows-8(b) It shall be an unfair labor practice for a labor organization or itsagents-(ft) to engagein, or to induce or encourage any individual employedby any person engaged in commerce or in an industry affectingcommerce to engage in, a strike or a refusal in the course of hisRespondent Local 12 is, and has been atall timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA.The IssuesThe complaintalleges insubstance that theUnioninduced or encouraged employees of J-M to refuse tocomplete the insulation of five gas turbine generators at theAstoria,New York, powerhouse jobsite of Con Ed, ofwhich four had their exhaust manifolds preinsulated withblock insulation by Westinghouse at its Lester plant, andthe fifthwas delivered without its exhaust manifoldpreinsulated because of scheduling difficulties experiencedby Westinghouse. The object of Respondent in instructingits employees to go out on strike from May 13 to about June17 was (a) to force or require J-M and Con Ed to cease (1)using or otherwise dealing in the gas turbines (products) ofWestinghouse and (2) doing business with Westinghouseand (b) to force or require Con Ed and J-M to cease doingbusinesswith each other, all in violation of Section8(b)(4)(i) and (ii)(B) of the Act .3employment,to use,manufacture,process,transport,or otherwisehandle or work on any goods, articles, materials, or commodities or toperform any services;or (u) to threaten,coerce, or restrain any personengaged in commerce or in an industry affecting commerce, where... an objectthereof is:s(B) forcing or requiringany personto cease using,selling,handling,transpoShng, or otherwisedealing intheproducts of any otherproducer, processor,or manufacturer,or tocease doing business withany otherperson. . 42DECISIONSOF NATIONALLABOR RELATIONS BOARDB.The FactsIn or about August 1969, Con Ed awarded a contractvalued in excess of '$ 1 million to Westinghouse for theinstallationof fiveas turbine generators at Con Ed'sAstoria, New York, plant. The gas turbine generators weremanufactured and assembled by Westinghouse employeesat itsLester plant. T1>ieWestinghouse employees who havebeen represented for many years by Local 107, UnitedElectricalRadio analMachineWorkers of America,hereinafter referred tti as UE, performed asbestos insula-tion work on each of the five gas turbine generators. Thegenerators were designated 5, 6, 7, 8, and 9. The exhaustmanifolds of units 5, 6, 7, and 8 were preinsulated withblock insulation by the UE members of Westinghouse'sLester plant.Unit ts turbine or combustor was alsopreinsulated with bltk insulation but due to schedulingdelays and the urgency of prompt delivery it was shipped toNew York with its exhaust manifold uninsulated. All fiveunits were shipped to the Astoria plant over a period oftimefrom December 1969 through February 1970.When the gas turbines arrived at the Astoria jobsite, itwas necessary for Westinghouse to tighten certain bolts,install pipefittings and thermal couples and gauges in theareas of the combustor and exhaust manifolds sections andto insulate the combustor and exhaust manifold sections'horizontal joints or seams with blanket insulation materialand further insulate the expansion joints between thecomponent parts. Irll addition to the work which wasperformed on units S, 6, 7, and 8, it was necessary toperform the same insulation work upon unit 9, but notewith respect to unit 9 it was also necessary to installblockinsulationupon the exhaust manifold of this unit.On March 17 Westinghouse entered into a servicesubcontract with J-M to complete the remaining incidentalasbestos insulation work on the gas turbines. Later, onApril 14,Westinghouse further contracted with J-M tofurnish and install 4-inch thick thermobestors lagging uponturbine 9's exhaust manifold which, as explained,supra,had been shipped to on Ed uninsulated.During late March: or early April, J-M, in accordancewith its contract withWestinghouse, assignedRobertBarrett, a mechanic working foreman and Raymond Stiles,an apprentice mechanic, both of whom are members ofRespondent Union, to perform and complete the asbestosinsulation work required on the,gas turbines at Con Ed'sAstoria plant.On May 12 Jacob Novak,business manager and also theInternationalUnion's vice president,called at the Astoriajobsite and spoke to J-M's employees Barrett and Stiles.Novakinstructed them to leave the jobsite until the entireWestinghouse insulation job was assigned to members oftheRespondent Union. They finished out their day butwent out on strike and remained off the job from May 13 toJune 17.Later, on May 12, Novakinformed Hartley Grim, ConEd's Astoria plantresident construction manager for gasturbines, that he was pulling his men off the Westinghousegas turbinejob.Grimsaid it was important that theinstallationjob becompleted in order for Con Ed to meetitselectric power requirements for the summer of 1970.Novak,in a later conversation on the same day with MartinHuvane, Westinghouse supervising and erection supervisorin Con Ed's Astoria plant, stated:He (Novak)was upset by the fact that Westinghousewas sending gas turbines to this area pre-insulatedwithout the Asbestos Workers stamp or label on them.Huvane explained that as of May 13 the following workbad not yet been completed on the five turbines:We only completed one unit,number 5,and we hadstarted work on numbers 6, 7, and 8. We had maybehalf of number 9 unit completed....With respect tonumber 9 we had completed the exhaust manifold.Huvane said that when the turbine gets into the fieldWestinghouse checks the horizontal joint bolting to makesure it is not loose.The pipefittings,thermal couples, andgauges are also checked.These last items are not insulationbut are part of the piping system.Aloysius Kenny,J-M's construction superintendent, hadtwo conversations with Novak after Barrett and StilesWalked off the job. Novak said:He would put the men back to work if Westinghousewould not bring any pre-insulatedmaterial into theNew Yorkarea.He offered to go to Philadelphia oranyplace in Pennsylvania to meet with Westinghousepeople to try to settle the strike.The recordshows thatWestinghouse shipped 355turbines throughout the country. The turbines,almosttithout exception,had exhaust manifolds preinsulated initsLester factory.It is clear that the five turbines involvedin this matter were the first shipped by Westinghouse intothe New York area.J-Mhasacollective-bargainingcontractwithRespondent4Itisnot disputed that because of the4It provides in pertinent=part as follows:ARTICLE VIEach employer recognizestheUnion'sdesire to retainallworkregularly performed for the employerand the Unionrecognizes theemployer'sneeds to maintain an efficientoperation;therefore, eachemployer willcontinue to use bargainingunit employees and notsubcontract thatwork describedinArticleXI that was beentraditionally and regularly performedby itsemployees,and we furtheragree thatapplicationof all new thermal insulation which may be areplacement for/or in addition to materials now being used aslegitimate claims of the trade of LocalNo. 12. The Unionagrees nottocontract,subcontractor estimateon work,nor allow itsmembershipto doso 'nor to act in any trade capacity other than thatof workman.It is alsdl agreed that no member of a firm or office of acorporation,or their representative or agent,shall executeany part ofthe work of application of materials.ARTICLE XIThisagreement covers the rates of pay, rules and working conditionsof allMechanics and Improvers covered by this agreement andabidebythisagreement,regardlessof the location of theiremploymentwithin the jurisdictionof Local No.12,when they areengaged in the preparation,fabrication,alteration,application,erection, assembling,molding, spraying,pouring,mixing,hanging,adjusting,repairing,dismantling,reconditioning,maintenance,finishing and/or weather-proofing of cold or hot thermal insulationwithsuch materialsas maybe specified when these materials are to beinstalled for thermal purposes in voids,or to create voids, or on eitherpiping, fittings, valves,boilers, ducts, flues, tanks, vats, equipment, oron any hot or coldsurfaces for the purpose of thermal control.This isalso to include all labor connected with the handling and distributionof thermal insulating materials on job premises and all other suchwork that is within the jurisdictionof Local No. 12. INTL. ASSN. OF HEAT & FROST INSULATORS, LOCAL 1243preinsulation of the -exhaust manifolds the amount ofincidental additional 'insulationwhich remained to beinstalledat the jobsite left about 30 percent of theinsulationwork to be performed by Respondent's mem-bers.The balance of this work was performed byWestinghouse employees (members of the UE) at Westing-house'sLesterplant.Westinghouse employees havetraditionally and historically applied block insulation onthegas turbine exhaust manifolds manufactured byWestinghouse.On May 14 Irvine 'etterer, Westinghouse's manager ofindustrialrelations,called Novak to explain his Company'spractice of preinsulatiog combustors and exhaust manifoldsof its gas turbinesat itsLester plant prior to shipment to agiven jobsite.Due to shipping schedules the exhaustmanifold of, turbine number 9 had been delivered to theAstoria jobsite uninsulated. Novak replied that over theyears he had seen a progressive decline of asbestos work intheNew York area; - Respondent had 200 unemployedmembers; that he would fight any company, includingWestinghouse, which ;tried to bring preinsulated turbinesinto the New York area; that the only way the instantdispute could be resolvedwas ifWestinghouse would givehim some consideration for the four preinsulated turbineswhich had been shipped into the New York area; thatNovak wanted a commitment that Westinghouse would nolonger ship preinsulatedturbines into this area in the future.Retterer toldNovak thatWestinghouse would notnegotiatewith him; that it had no contractual relationshipwith Local 12; that Novak had his contract with J-M.Novak answered that he had a valid jurisdictional disputewithWestinghouse to install all the insulation on each ofthe five gas turbines;, that he had been instructed by theunion membership to, protect their rights so far as workpreservation was concerned. Novak reiterated that he waswilling to waive the Union's rights to work alreadyperformed upon the four turbines in exchange forassurancesthatWestinghouse would not ship any otherpreinsulated turbines into Local 12's area in the future.Novaksuggestedthat Retterer take the problem up withInternationalUnion President Hutchinson. Retterer calledHutchinson a number of times and was finally informed byHutchinson that he, had spoken to Novak who wasadamant in refusingto put his men back to work withoutreceiving assurancesfXom Westinghouse as explainedsupra.Hutchinson said Local 12 was autonomous and he could donothingto change Novak's decision. In the course ofRetterer's conversationswith Hutchinson he said Novakwas makinga work preservationclaimbut that he, Retterer,could not understand how Local 12 could claim they lostinsulationwork they I*d never had in the first place.On June 1 Retterericalled Novak to report an oil leak inone of the preinsul4ted gas turbines which had beeninstalled.In order to: repair this leak it was necessary toremove the insulation.The strike and the oil leak werecausing Westinghouse to fall further behind in its insulationat Astoria and exposed it to a $1,000-a-day penalty in itscontract with Con Ed, Novak remained unyielding. He didexpress awillingness to discuss the entire problem. Such adiscussiontook placeat a restaurant amongNovak, Grim,and Daniels,the Con Ed administrator of labor relations,but no progress was reached in settlement of the dispute.Thereafter, on June 16, a furthermeeting washeld at J-M'sNew York City office at which Westinghouserepresentatives Retterer and Arthur Gladfelter, craft laborrelations supervisor;J-M officials Richard Stapleton, TomWilliams,DistrictManager Paul Mattern and BranchManager Herbert Pattan were all present together withNovak and Union Secretary-Treasurer Kellner.At this meeting Novaksaid the asbestos workers hadhistorically performed insulation work for over 62 yearsand the work has progressivelydecreased;significantly,Novak stated the dispute did not involvethe InternationalUnion butwasa dispute between Local 12 and Westinghouse.Once again Novak offered to forget the first fourpreinsulated gas turbines if Westinghouse agreed not toslip anymore preinsulated gas turbine units into the NewYork area.For his part,Retterer explained that almost withoutexception gas turbines were manufactured and preinsulatedlfyWestinghouse'sLester plant employees who wererepresented by the UE.The General Counselin his brief recapitulates the facts toshow that Local 12 directedall its efforts to settle theproblem with Westinghouse officials and not with J-M'srepresentatives:1) on May 12, Novak told Huvane, he, Novak, "wasupset by the fact that Westinghousewas sending gasturbines to the New York area without AsbestosWorker's stamps or labels on them;2) on May 12 or 13, Novak told Kenny of J-M, that he,Novak, would put J-M's men back to work providedWestinghouse would agree not to bring any more pre-insulated gas turbines into the New York area;3) on May 14, Novak told Retterer that he would fightany company, including Westinghouse, which tried tobring pre-insulated turbines into the New York area;4)Novak wanted a commitment from Westinghouse... that in future it would no longer ship pre-insulatedgas turbines into the New York area;5)Novak had a valid jurisdictional dispute withWestinghouse to do the insulation work;6) Novak would acceptinsulated equipmentanywherein his jurisdiction provided it had the union decal on it;7) Novak was willing to waive the union's rights to thework already performed upon the 4 turbines inconsideration of Westinghouseassurancesthat it wouldnot bring any additional pre-insulated turbines inRespondent's area in the future;8)On June 1 Novak told Retterer that he would fightWestinghouse to the end; that he would do anythingpossible including "going to jail" to prevent Westing-house from shipping pre-insulated turbines.-The General Counsel argues that Local 12's objectiveswere not directed to the labor relations of J-M's employeesbutwere designed to satisfy the Union's objectiveselsewhere.It is further pointed out that the record is barrenof evidence that Local 12'smembers traditionally per-formed such insulation work for Westinghouse.'Respondent's brief advances the contention that"there isno evidence that Local 12 had any interest in Westing- 44DECISIONSOF NATIONALLABOR RELATIONS BOARDhouse's labor relations with its employees at the Lesterplant. On the contrary the record is replete with testimonythat the object of Local 12's activities was to preserve thework of insulating generators by their members at thejobsite. The provisions of the collective-bargaining agree-ment between Local 12 and J-M clearly indicate the intentof the Union to retain all work `traditionally and regularlyperformed' by its members. It is further argued that Local12 was not interested in having Westinghouse cease doingbusiness with J-M. All of Novak's conversations with ConEd and Westinghouse were aimed at having Westinghousechange its method of shipping gas turbines into the NewYork area in preinsulated form." From this reasoningRespondent contends its object would not have beenfurthered by "a general cessation of business among theparties." In support of this contention it is pointed out thatNovak repeatedly stated the Union would waive any claimithad to work on these generators if Westinghouse wouldagree to cease shipping preinsulated generators into theNew York area in the future. Respondent contends thatwhile Respondent's activities were directed against West-inghouse the objectives of Respondent were not designedfor the object prohibited under Section 8(b)(4)(i) and/or (ii)because subsection (B) described the forbidden object as"cease doing business."Analysis and ConclusionsRespondentargues"that respondent union had but onegoal, one objective, and that was to perform the disputedwork at the job site." The Supreme Court inNationalWoodwork Manufacturers Assn v. N. L. R. B.,386 U.S. 612,644, held:The determination whether the "will not handle"sentenceof [the agreement] and its enforcementviolated . . . § 8(b)(4)(B) cannot be made without aninquiry intowhether,under all the surroundingcircumstances, the Union's objective was preservationofwork for Frouge's employees, or whether theagreements and boycott were tacticallycalculated tosatisfyunionobjectiveselsewhere. ...[Emphasissupplied.]On the facts of this case it is clear that the Respondenthad its primary dispute with Westinghouse. The record isrepletewith evidence that the significant meetings andphone conversations with Novak were had with representa-tives ofWestinghouse. The genesis of the dispute arosefrom the fact that the generators were partially insulated byWestinghouse with its own employees and not entirely byemployees represented by Local 12. It should be noted thatWestinghouse produced 355 gas turbines which, almostwithout exception, had the exhaust manifolds preinsulatedat the factory. It was not controverted that the generatorsdelivered to Con Ed were thefirstpreinsulated gas turbinesdelivered in the New York area. Under these circumstancesit is difficult to see how the union members could claimthey traditionally and historically performed this work. Itwould seem that since Westinghouse employees preinsulat-ed these turbines from 1949 to date, in fact, the work inquestion had traditionally and historically been performedby Westinghouse employees. Further it is manifest thatLocal 12 employees cannot claim they have traditionallyperformed the insulation work in question because it wasnot disputed that these generators were brought into theNew York area for thefirst timefor installation in Con Ed'sAstoria plant.It is evident on the record that Local 12 has no presentdispute with its Employer, J-M, since the Union, throughNovak, in effect admitted it was not raising anypresentclaim to the work involved on the situs of the job. This isborne out by Novak's repeated offers to waive any claim tothiswork conditioned solely on his receivingassurancesfrom Westinghouse that it would not ship any additionalpreinsulated gas turbines into the New York area in thefuture.Contrary to what Respondent argues the Union's strikewas, in the language ofNationalWoodwork,calculated tosatisfy union objectives directedagainstWestinghouse andnot J-M. The objective in short was to attempt to causeWestinghouse to alter its method of manufacturing gasturbines so that in thefutureno gas turbines would bedelivered in the New York area with preinsulated exhaustmanifolds.The Board inLocal 636, United Association of Journeymenand Apprentices of The Plumbing and Pipe Fitting Industry(Mechanical Contractor's Associationof Detroit, Inc.), 177NLRB No. 14, posed the question to be answered asfollows:The issue in this and related cases in determiningwhether a union by its conduct has violated Section8(b)(4)(B) of the Act is whether the dispute is betweenthe union and the person against whom the union'saction is directed or between the union and anotherperson. Thisissue canbe resolved, as recently stated bytheCourt of Appeals for the First Circuit[BeaconCastle Square Bldg. Corp. v. N.L.R.B.,406 F.2d 188(C.A. 1)], by a consideration of two questions: (1) Whatwas the unionseeking?(2)Was the personagainstwhom the union directed its action in a position to doanything about it?Respondent's purpose was to have Westinghouse ceaseshipping preinsulated gas turbines into the New York areain the future. J-M, the person against whom the Uniondirected its action, was powerless to do anything about it.By the same token J-M and Con Ed were both neutrals inthe dispute between Local 12 and Westinghouse. Since bothCompanies were incapable of complying with Respondent'-s demands an object of Respondent's conduct directed at J-M must inevitably have been to cause both J-M and ConEd to cease doing business with Westinghouse in the future.The pressure brought to bear on J-M by the Union was notfor the purpose of regulating relations between-J-M and itsemployees, but rather for its ultimate effect elsewhere andthis is an unlawful secondary objective. Accordingly, byinducing and causing a work stoppage with an object offorcing J-M and Con Edto cease usingpreinsulated gasturbines in the New York area manufactured by Westing-house, Respondent violated Section 8(b)(4)(i) and (ii)(B) ofthe Act and I so find.CONCLUSIONS OF LAW1.International Association of Heat and Frost Insula-tors and Asbestos Workers,Local No. 12, AFL-CIO, is a INTL. ASSN. OF HEAT & FROST INSULATORS, LOCAL 1245labor organization within the meaning of Section 2(5) of theAct.2.Westinghouse Electric Corporation (Power Genera-tion Service Department), Consolidated Edison Companyof New York, Inc., and Johns-Manville Sales Corporation,are employers engaged in commerce or industries affectingcommerce within the meaning of Section 2(6) and (7) and8(b)(4) of the Act.3.From May 13 to June 17, 1970, Respondent violatedSection 8(b)(4)(i) and (ii)(B) of the Act by engaging incertain conduct found in section III.4.The said unfair labor practices are unfair laborpractices affecting commerce within the meaning of theAct.THE REMEDYHaving found that the Union has engaged in unfair laborpractices within the meaning of Section 8(b)(4)(i) and (u)(B)of the Act, the customary cease-and-desist order and theusual affirmative relief ordered in cases of this nature,including posting of notices, is recommended.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 5ORDERInternational Association of Heat and Frost Insulatorsand Asbestos Workers,Local 12, AFL-CIO,itsofficers,agents, and representatives,shall:1.Cease and desist from inducing or encouraging theemployees of Johns-Manville Sales Corporation, or anyother employer or person,to engage in a strike or refusal inthe course of their employment to use,manufacture,process, transport,or otherwise handle or work on anygoods, articles,materials,or commodities or to perform anyservices for their employer; or coercing and restrainingJohns-Manville Sales Corporation or any other employer orperson where an object thereof is(1) to force or requireJohns-Manville Sales Corporation,or any other employeror person,to cease purchasing,using, handling, transport-ing, or otherwise working on gas turbines fabricated byWestinghouse Electric Corporation(Power GenerationService Department),or any other employer or person, onbehalf of Consolidated Edison Company ofNew York,Inc., or any other employer or person, (2) to force or requireConsolidated EdisonCompany of New York,Inc., andJohns-Manville Sales Corporation, to cease doing businesswith each other or with Westinghouse Electric Corporation(Power Generation Service Department).2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Notify the members of International Association ofHeat and Frost Insulators and Asbestos Workers, LocalNo. 12, AFL-CIO, that Respondent has no objection to theinstallation or otherwise handling of gas turbines at anyproject of Consolidated Edison Company ofNew York,Inc., that has been preinsulatedby any employerfor and onbehalf of Consolidated Edison Company of New York, Inc.(b)Notifythe members of International Association ofHeat and Frost Insulators and Asbestos Workers, LocalNo. 12, AFL-CIO, that any previous instructions,requests,or appeals which Respondenthas made againstinstalling orotherwise handling gas turbines at projects of ConsolidatedEdison Company of New York,Inc., insulatedfor or onbehalf of Consolidated Edison as set forth in (a) above havebeen withdrawn.(c)Post at the offices ofInternationalAssociation ofHeat and Frost Insulators and Asbestos Workers, LocalNo. 12, AFL-CIO, copies of the attached notice marked"Appendix." 6 Copies of said notice, on forms provided bytheRegionalDirector for Region 29, after being dulysigned by the Union's official representative, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any othermaterial.(d) Deliver to the Regional Director for Region 29 signedcopies of said noticein sufficientnumber for posting byJohns-Manville Sales Corporation, Consolidated EdisonCorporation, and by Westinghouse Electric Corporation(Power Generation Service Department) and, they beingwilling, at all locations where notices to their respectiveemployees are customarily posted.(e)Notify the Regional Director for Region 29, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.?5 In the event no exceptionsare filedas providedby Section102.46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings,conclusions,and recommended Orderherein shall,as provided inSection 102 48 of theRules and Regulations,be adoptedby the Board andbecome its findings,conclusions, and order,and allobjectionsthereto shallbe deemed waived for all purposes.6 In the event that theBoard'sOrderisenforced by a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THE NATIONAL LABOR RELATIONS BOARD"7 In the event thatthis recommendedOrder is adoptedby the Boardafter exceptionshave been filed, this provision shall bemodified to read."Notify the Regional Directorfor Region 29, in writing,within 20 daysfrom the date ofthisOrder,what steps the Respondent has taken tocomply herewith."APPENDIXNOTICE To MEMBERSPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial in which all sides had the opportunity topresent their evidence it has been found that we violated thelaw by committing unfair labor practices. Accordingly wepost this notice and we will keep the promises that we makein this notice.WE WILL NOT (a) induce or encourage the employeesof Johns-ManvilleSalesCorporation, or of any otheremployer or person, to engage in a strike or concertedrefusal in the course of their employment, to use,manufacture, process, transport, or otherwise handle orwork on any goods, articles,materials, or commodities, 46DECISIONSOF NATIONALLABOR RELATIONS BOARDor to perform any services for their employers or (b)coerce and restrain Johns-Manville Sales Corporation,or any other employer or person, where an objectthereof in either instance is (1) to force or require Johns-Manville Sales Corporation, or any other employer orperson, to cease purchasing, using, handling, transport-ing, or otherwise working on gas turbines insulated byWestinghouseElectricCorporation,or any otheremployer or person, on behalf of Consolidated EdisonCompany of New York, Inc., or any other employer, or(2) to force or require Consolidated Edison Company ofNew York, Inc., and Johns-Manville Sales Corporationtoceasedoing business with each other or withWestinghouse Electric Corporation.WE WILL and do hereby cancel and withdraw anyorders and instructions given to our members and anyother individuals not to install work upon or otherwisehandle gas turbines at projects of Consolidated EdisonCompany of New York, Inc., which gas turbines wereinsulated for or on behalf of Consolidated Edison as setforth in the preceding paragraph.WE WILL and do hereby, notify our members, andother individuals employed by Johns-Manville SalesCorporation, that we have no objection to theirinstallii4g,working upon, or otherwise handling gasturbines at projects of Consolidated Edison Companyof New York, Inc., which gas turbines were insulatedfor or on behalf of Consolidated Edison as set forth inthe second preceding paragraph.DatedByINTERNATIONALASSOCIATION OF HEAT ANDFROST INSULATORS ANDASBESTOS WORKERS,LOCAL No. 12, AFL-CIO(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, FourthFloor, 16 Court Street, Brooklyn, New York 11201,Telephone 212-596-3535.